Title: To James Madison from Thomas T. Davis, 23 February 1803 (Abstract)
From: Davis, Thomas T.
To: Madison, James


23 February 1803, House of Representatives. States that Col. Abraham Trigg of Virginia and Robert Williams of North Carolina wish to be appointed commissioners for disposing of the lands in the Mississippi Territory.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Trigg”). 1 p. Docketed by Jefferson. Printed in Carter, Territorial Papers, Mississippi, 5:190.



   
   Thomas Terry Davis (d. 1807) represented Kentucky in the House of Representatives from 1797 to 1803, when Jefferson appointed him U.S. judge for the Indiana Territory. He was chancellor of the territory from 1806 to 1807 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 16:397 n. 4).



   
   On 3 Mar. 1803 Congress passed a law regulating the disposal of lands south of Tennessee and establishing commissions to decide on the validity of titles (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:229–35).


